 GREAT DANE TRAILERS, INC.537If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, P.O.Box 11007,Fernandez Juncos Station,Santurce,Puerto Rico 00910,Telephone724-7171.Great Dane Trailers, Inc.andTruck Drivers and Helpers LocalUnion No. 728.Case 10-CA-6203.June 16,1966DECISION AND ORDEROn March 9, 1966, Trial Examiner Robert Cohn issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.He further found that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint.There-after the General Counsel and the Respondent filed exceptions tocertain portions of the Trial Examiner's Decision and the GeneralCounsel filed a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in this case, and finds merit in certain exceptions of the Gen-eral Counsel.Accordingly, the Board adopts the findings, conclu-sions, and recommendations of the Trial Examiner, with the modi-fication noted hereafter.1.We find merit in the General Counsel's assertion that the TrialExaminer erred when he failed to find that Randall Thompson wasdischarged by the Respondent because of his union activities.2.On July 23, 1965, the Respondent interrogated Thompson aboutthe Union and at that time threatened to close the plant.On Mon-day, July 26, Thompson attended a union meeting and signed aunion authorization card.He also secured a number of union cardsand union literature and distributed the same to employees afterworking hours during the next several days, on the parking lotadjacent to the plant.On the morning following the union meeting,Leadman Burnett, a supervisor, asked Thompson how the unionmeeting went.During this conversation, Burnett named to Thomp-son the employees who attended the union meeting.Later in the159 NLRB No. 39. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDday, Burnett called Thompson out of the trailer where he was work-ing and advised that he did not want Thompson discussing theUnion with him or anyone else in the plant, and that if Thompsonpersisted,Burnett would "buck" him in any way he could. Thenext day, July 28, employee James Lyons, the leading union adher-ent, was discharged.For the reasons stated by the Trial Examiner,we agree that such discharge violated Section 8(a) (3) of the Act.On July 29, while Thompson and his three-man crew were takinga Coke break, Leadman Beasley, Thompson's immediate supervisor,criticized Thompson for allowing the whole crew to take a break atthe same time.'Later that day, Thompson, in a conversation withLeadman Burnett, said that Beasley had "chewed [him] out becausehe stopped for a coke break." Thompson was critical of Beasley onthis occasion, as detailed by the Trial Examiner.Shortly after thisincident Thompson was called to the personnel office where Person-nelDirector Eaton and Foreman Turner were present.LeadmanBeasley came into the- office and engaged in conversation with Tur-ner, while Eaton asked Thompson if the latter knew anything aboutany union activity.2Thompson denied that he did.$ Turner thenrelated to Eaton what had occurred with respect to Thompson andthe latter's conversation with Beasley and later comment to Burnett.Eaton asked Thompson if he had made such remark and, whenThompson admitted it, he was discharged.Thompson was active in the Union and Respondent knew it.Hewas threatened, interrogated, and prohibited from discussing theUnion at any time while in the plant. It also appears that Lead-man Beasley unjustifiably criticized Thompson for permitting hiscrew to take a Coke break, when they had completed as much workas the material present permitted and Coke breaks were allowed insuch circumstances.Moreover, when Eaton sent for Thompson tocome into his office, he interrogated Thompson concerning the extentof his knowledge about union activity and,afterthat interrogation,Eaton was told about Thompson's remark relating to Beasley.Clearly, Thompson was called into Eaton's office, not because of theremark about Beasley, but in order to be interrogated about theunion activities in the plant, and, under all the circumstances, webelieve that Respondent proceeded to discharge Thompson becauseof his union activity which was known to Respondent when Thomp-son was called to Eaton's office and was, obviously, the reason fori Thompson's explanation,which was not controverted,was that they had run out ofmaterials and that no definite time was set aside for breaks.$ The Trial Examiner found the interrogation under these circumstances constituted aviolation of Section 8(a) (1) of the Act.$ As already indicated,Respondent then knew of the union activity and of Thompson'srole therein. PURITANA MANUFACTURING CORPORATION539his being summoned there.The matter of Thompson's alleged in-subordination arose only after Thompson was again interrogatedabout union activity and, plainly, was seized upon as a pretext forthe discharge.We find that the discharge violated Section 8(a) (3)of the Act.[The Board adopted the Trial' Examiner's Recommended Orderwith the following modifications :[1.Add the following as paragraph 1(c) and relettered those fol-lowing consecutively.[" (c)Warning employees that they cannot discuss union mattersor solicit on behalf of a labor organization at any time on the Com-pany's property."[2.Delete paragraphs 2(a) and 2(b) and substitute the followingparagraphs:["(a)Offer James H. Lyons and Randall E. Thompson immedi-ate and full reinstatement to their former or equivalent positions,without prejudice to their seniority or other rights and privileges,and make them whole for any loss of pay they may have sufferedas a result of the discrimination against them, in the manner setforth in the section of the Trial Examiner's Decision entitled `TheRemedy.'Notify the said Lyons and Randall if they are presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces."P (b) Preserve and, upon request, make available to the Boardor its agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records relevant and necessary to analyze the amountof backpay due James H. Lyons and Randall E. Thompson underthe terms of this Order."[3.Delete the sixth paragraph of the Appendix and substitute thefollowing paragraph :[WE WILL offer James H. Lyons and Randall E. Thompsonimmediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniorityor other rights and privileges, and will make them whole forany loss they may have suffered by reason of the discriminationagainst them.[4.Add to the note below the signature line of the Appendixfollowing the name James H. Lyons the words "and Randall E.Thompson."]<, 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, under Section 10(b) of the National Labor Relations Act, asamended (herein called the Act), with all parties represented, was heard beforeTrial Examiner Robert Cohn at Savannah, Georgia, on November 16, 1965,1 upona complaint of the General Counsel of the National Labor Relations Board (hereincalled the Board), dated September 9.2The complaint alleges, in substance, thatGreat Dane Trailers, Inc. (herein called Respondent or Company), violated Section8(a)(1) and (3) of the Act by engaging in certain described conduct, more fullydetailed herein.By its duly filed answer, Respondent admitted the jurisdictionalallegations in the complaint, but generally denied the commission of any unfairlabor practices.At the hearing, all parties were given full opportunity to present evidence, toexamine and cross-examine the witnesses, to argue orally, and to file briefs.3Theparties waived oral argument. Subsequent to the hearing, helpful briefs were filedby counsel for the General Counsel and by counsel for the Respondent.Having considered the record as a whole, the briefs, and upon my observation ofthe demeanor of the witnesses while testifying, I make the following:FINDING AND CONCLUSIONS 41.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and statement of the issuesThe Respondent is engaged in the manufacture and sale of large truck trailers atits plant located in Savannah, Georgia, employing approximately 700 to 800 employ-ees.An organizational campaign on behalf of the Union commenced at Respond-ent's operation in July, the first union meeting taking place after first shift workinghours on the afternoon of Monday, July 26, at the union hall in Savannah. Shortlythereafter (during that week), the complaint, as amended, alleges that Respondentdischarged two employees for engaging in activities on behalf of the Union, andalso committed, during the immediate period, several independent violations ofSection 8(a) (1) of the Act by making interrogations and threats relatingto unionactivities which constituted interference with, restraint of, and coercion of employees'rights protected by Section 7 of the Act.Respondent, at the hearing, contended, and presented evidence tending to show,that the two alleged discriminatees were terminated for cause and not for any rea-son connected with their alleged union or concerted activities. Indeed, Respondentcontended that at the time of the terminations, it had no knowledge of the assertedunion activities of the two men involvedThe Respondent's supervisors generallydenied engaging in the acts and conduct independently violative of Section8(a)(1),attributed to them.General Counsel's witnesses, on the substantive aspects of the case, consistedsolely of the two alleged discriminatees; 5 Respondent's witnesses consisted solelyof the supervisory personnel directly involved in causing the terminations and mak-ing the allegedly coercive remarks attributed to them.Accordingly, as both coun-sel recognized, this case presents me with the awesome task of making credibilityresolutions as a prelude to fulfilling my statutory obligation of making factual find-i All dates hereinafter refer to 1965 unless otherwise designated2 The original charge upon which the complaint is based was filed July 30 by TruckDrivers and Helpers Local Union No 728 (herein called the Union), and later amendedon August 10sAt the hearing, counsel for the General Counsel moved to amend thecomplaint todelete the name of Richard C. Anderson, an alleged discriminatee, therefrom, assertedlybecause he failed to appear at the hearing.Without objection, the motion was granted.The transcript of proceedings (page 76, line 21) Is hereby corrected by changing "meter-man" to "leaderman "dThereis no issueas to the Board's jurisdiction or labor organizationThe complaintalleges sufficient facts, duly admitted by answer, upon which I may, and do hereby, findthat Respondent is engaged in commerce, and the Union Is a labor organization, withinthe meaning of the Act5A third witness, the Union's business agent, testified solely with respect to efforts madeto locate two corroborating witnesses, of which moreanon. GREAT DANE TRAILERS, INC.541ings and legal conclusions upon the substantive issues in the case.As previouslynoted, I have made such credibility findings upon my observation of the witnessesand their demeanor while testifying, and upon substantial, reliable evidence "con-sidered along with the consistency and inherent probability of testimony." 6With the foregoing factors and circumstances in mind, I proceed to set forth andanalyze the relevant evidence respecting the issues in the matter.B. The alleged discriminatory discharge of James H. LyonsThis employee's first period of employment with the Company was fromAugust 1962, until May 1963, at which time he went on strike at the call of theBoilermakers' Union.He did not return until March 1, 1964, when he was reem-ployed as a new employee and assigned as a helper in the finishing department(department 86) headed by Foreman Irving (Pete) Turner.He worked con-tinuously in that department until approximately 2 months prior to his discharge(in July 1965), during which time he received three promotions and his rate of payrose from $1.52 to $2.40 per hour.Apparently because of some previous experience in welding, Lyons was assigned,aboutMay, to work in department 46 as an operator of an automatic weldingmachine designed and built by the foreman of that department, William H. Lind-ner.7The machine is described as a double arc welding machine, having twoflames, whose function is to automatically weld two steel crossmembers formingpart of the base of the truck trailers which Respondent manufactures.8At the hear-ing, it was substantially agreed by both Lyons and Lindner that the machine, beingrelatively new, did not have all of the imperfections and "bugs" worked out, andthat as a result the end product was subject to having errors in it.For example,the controversy in the instant case arose because the weld was not made at therequired locations, but was several inches high.Under such circumstances, thecrossmembers had to be rewelded by hand at the location desired.However, Respondent does not assertedly base its decision to discharge Lyonson the faulty workmanship occurring on the day before his discharge, but ratherupon Lyons' failure to observe the defective welds and separate them from thesatisfactoryones.That is to say, it was the duty of the operator of this machine(and the evidence discloses that Lyons was the sole operator during the last 2months of his employment) to place the material in the machine, push a buttonwhich automatically welds the crossmembers together, take the welded materialfrom the machine and inspect it, lay it on one pile if satisfactory and on anotherpile if rejected.On Tuesday afternoon, July 27, at approximately 3 p.m. (one-half hour beforequitting time), according to Lindner's testimony, he passed by the automatic weld-ingmachine and noticed that there were some crossmembers which had faultywelds in them stacked on the "satisfactory" piles.He called this to Lyons' atten-tion, but the latter offered no excuse or explanation.As it was at the end of theworkday, Lindner testified that he had the faulty crossmembers-some 35 in num-ber-reworked by other employees at overtime rates that day.9The following day,Wednesday, July 28, Lyons reported for work at the usual time 7 a.m.HoweverLindner refused to let him start up the machine, and criticized him severely con-cerning the crossmembers being placed in the wrong stack.He asked Lyons if thelatter wished to continue running the machine and Lyons replied in the negative-that he preferred another job, but that he would not refuse to operate the auto-matic machine.However, Lindner responded that if Lyons did not want to run6Universal Camera Corporation v. N.L.R.B.,340 U.S. 474, 496.7 Lindner also had the title of superintendent of methods.8 It goes without saying, although there was some testimony to the effect, that it wasmost important that the welding of the crossmembers be accurate and in the right loca-tion because such crossmembers support the weight of the truckload.8 Lyons denies that Lindner called the matter to his attention on the afternoon ofJuly 27, or that he noticed them that day.He acknowledged that Lindner did call thematter to his attention prior to his commencement of work the next morning and thathe observed such faulty workmanship for the first time. It was possible for him to makethis observation even though the faultycrossmembershad been reworked, since the re-welding is performed on the opposite side of the crossmember from which the automaticwelding machine places its weld.Lyons admitted that the automatic machine placed itsweld approximately 2 or 3 inches "too high." 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemachine he (Lindner) did not want him to "fool with it," and that anotheremployee had been secured to operate it.At that point, Lindner considered thatLyons had been discharged, although he did not specifically so advise Lyons.'°Contrary to Lindner, Lyons did not conclude from the colloquy that he hadbeen discharged-only that he had been relieved from his duties on the automaticwelding machine.He secured his toolbox and went over to the other side of thebuilding near his former place of employment, department 46, and stood there foralmost 2 hours before he saw Foreman Turner.He explained to Turner what hadoccurred and the latter promised to investigate the situation.Meanwhile, heinstructed Lyons to start work in a trailer, which Lyons commenced to do.How-ever, before he actually began work, a leadman,ii H. 0. Beasley, came by andadvised Lyons that he was wanted in the personnel department.In the personnel department, Lyons was interviewed by Personnel DirectorEaton.Both expressed surprise that Lyons had been terminated.Lyons relatedhis earlier conversation with Lindner that day and expressed the conviction thatLindner was a "hard man to get along with" and that he did not wish to operatethe machine if Lindner did not want him to; however, it was apparent that he didnot conclude therefrom that he had been terminated.12With respect to his union activities, Lyons' testified that he first heard of the Unionin February, but that the activities at Respondent's plant did not actually commenceuntil the latter part of July.At that time, Lyons spoke to approximately 75 to 100employees concerning joining the Teamsters' Union, and arranged a meeting at theunion hall in Savannah to take place after work on Monday, July 26.At approximately 2 p.m. that day (Monday), Lyons testified that Foreman Turner(from department 86) came over to his machine and asked if he knew about aunion meeting.Lyons replied yes-that it was going to be at the Teamsters' hall.That concluded the conversation.is10The foregoing findings are made upon the testimony of Lyons and Lindner which is es-sentially,mutually corroborativeThe significant difference between their versions of theconversations is that Lyons testified that Lindner accused him of deliberately "messing up"the 35 crossmembers, which Lindner denied.Lyons, continuing his testimony, denied thathe had deliberately placed the faulty crossmembers in the satisfactory stack, but acknowl-edged that he might have done so because his eyes were burning at the time fromobservation of the welding process.Lindner agrees that welding, including that per-formed on the automatic machine, can and does sometimes cause a burning sensation in theeyes.However, Lindner testified that at no time did Lyons offer an explanation for theincorrect placement of the faulty crossmembers. I am unable to accept this testimonyfor several reasons:(1) It would be highly unusual for an employee accused of misfeasance not to attemptan explanation, however flimsy it might be ; (2) to believe otherwise would, in effect, beto conclude that Lyons was deliberately seeking a discharge or an excuse for the Re-spondent to discharge him.Yet this does not comport with his subsequent behavior,more detailed in a moment, where he sought work in another department of the Company.Thus, to the extent that the versions differ, I would credit Lyons.11 Sometimes referred to as a leaderman.isLyons testified that at the exit interview he was given no reason for the discharge,but that he later received a form from the State Department of Labor which explainedthat the reason was "unsatisfactory work and disinterest."On the other hand, Eatontestified that he had instructed Lyons that the latter was terminated for "poor workman-ship and for disinterest in his job" at that interview.For purposes of deciding theultimate issue of discrimination, I deem it unnecessary to resolve this particular differencein versions.13At one point in his testimony on cross-examination, Lyons testified that he told Turnerthat he was going to the meetingHowever, later, when he was asked to sum up thewhole conversation, he omitted this part and, on the basis of his entire testimony, I amnot inclined to believe that he so advised Turner.Turner denied that any such con-versation took place.However, I do not credit this denial for the reasons that: (1)Lyons did not impress me as one who would fabricate such testimony, (2) evidence in therecord, discussed in more detail,anfra,convinces me of Respondent's extreme interestin the union campaign and of its desire to learn about the progress thereof.Respondent urges that it is highly unlikely that Foreman Turner would go into anotherdepartment to make such an inquiry of an employeeHowever, it is to be recalled thatLyons formerly worked in Turner's department and, as Turner acknowledged, he con- GREAT DANE TRAILERS, INC.543I find that the foregoinginterrogation,seeking information concerning unionactivitieswhich could be used to takeaction againstindividual employees,coupledwith a failure to explainitspurpose or give assurance against retaliation constitutesa violationof Section 8(a)(1).14The unionmeeting was, in fact, heldat the time and placementioned, but onlyfive employees of Respondent attended.The followingmorning(Tuesday), before work commenced at the plant, Lyonsmet Turner in the latter's department as Lyons was going through to his department.He indicated to Turner that he had attended the union meeting the preceding after-noon.According to Lyons, Turner asked what was said, and Lyons advised that theemployees hadbeeninformed that it would take 51 percentof the mento carry theUnion or to "get a vote."Turner acknowledged that he had a conversation with Lyons concerningthe unionmeeting, but placed the conversation before work on the following day-Wednesday,July 28.He said that Lyons called him between two trailers and advised that hehad attended the union meeting but the Company did not have anything to worryabout because there would not be a union there.This because the union man hadtold them that if 51 percent of the men did not join, the Union would not mess withit.Turner said that he thanked Lyons and walked on.15The foregoing constitutes the extent of Lyons' union activities prior to hisdischarge.C. The alleged discriminatory discharge of Randall E. ThompsonThis employee began employment at the Company on October 9, 1963, as ahelper in the finishing department, i.e., department 86 headed by Foreman Turner,previously discussed.In addition to the foreman, there were two leadmen in thedepartment named H. O. Beasley and Acey Burnett. Thompson rose from a helperat $1.52 per hour rate to an "A journeyman" at $2.40 per hour by May 1965; how-ever, as will be more fully discussedinfra,he received a demotion at that time andwas reduced to an "A assembler" with a rate of $2.03 per hour. In July about thethe inside of the trailers and install refrigeration units.On Friday, July 23, Thompson testified that he was called to Foreman Turner'sdesk where the latter asked him if he knew anything about aunion trying to comeinto the plant.At that time Thompson had no knowledge of the Union and soadvised Turner.Whereupon, the latter stated that, "Well, the man upstairs wouldclose the doors before he would let the Teamsters come in." 16 Such interrogationand threat are clearly interference, restraint, and cocercion of employees' Section 7rightswithin the meaning of Section 8(a)(1). I so find.The following Monday, Thompson did learn about the union activity in the plantand attended the union meeting after work that day.There he secured a unionauthorization card and signed it following the meeting. In addition, he secured asubstantial number of union cards and union literature and distributed the same toemployees after working hours on the parking lot adjacent to the plant during thenext several days.The morning following the union meeting, Tuesday, July 27, Leadman Burnettasked Thompson how the union meeting went. Thompson was alone with Burnettsidered Lyons a friend.Considering all the circumstances, including instructions in laborrelationsmatters which Respondent's attorney had given all supervisors, it is certainlyprobable that Foreman Turner would exercise a high degree of caution and discretion indetermining the particular person to whom such an inquiry could safely be made while,at the same time, being reasonably sure that the person to whom the inquiry was to bemade had knowledge of the subject matter thereof.14N.L.R.B. v. Cameo, Inc.,340 F.2d 803 (C.A. 5).u In the light of credibility factors previously discussed, I credit Lyons' version of thetime and contents of the foregoing conversation to the extent that it differs from Turner's10The foregoing finding is based upon the testimony of Thompson who impressed me asa credible witness.As will be more fully described hereinafter,he candidly acknowledgedmaking statements which were clearly contrary to his interests;moreover,I am unable tobelieve that the witness would fabricate this testimony out of the whole cloth.(Turnerdenied discussing the Union with Thompson at any time )Finally, the conversation isconsistentwith Lyons'testimony respecting Turner's inquisitiveness concerning unionactivity at the plant. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the time and responded that he did not know anything about it.However, aboutthat time one of Thompson's helpers, an employee named Sikes, passed by andThompson called him over. Thompson then admitted to Burnett that they had hada good meeting.17About this time two other of Thompson's helpers, whose names were Quick andMorgan, came by and he called them over.A discussion concerning the Union fol-lowed in which Burnett stated that he wagered he could name everyone that was atthe union meeting.Thompson responded that he doubted that. Burnett proceededto nameJames Lyons, R. C. Anderson, Ed Bumgartner, Carl Quackenbush, andThompson.These employees were, in fact, the only ones who had attended theunion meeting.Thompson inquired how Burnett knew about the meeting, and the latter respondedthat "Pete" Turner had told him about it and that "Pete" probably knew about it3 or 4 hours before the participants did.At that point, Burnett uttered an obscene phrase which would not bear repeatingin this Decision.The import of it was an advise to Thompson that the latter shouldeschew at the earliest possible time the noxious odor of the organization with whichhe was associating unless he, too, wished to become contaminated with it.Burnett denied having any conversation whatsoever with Thompson concerning theUnion.For reasons discussed previously, I would credit Thompson and find thatthe discussion took place substantially as testified to by him.18The statements ofBurnett disclose an impression of surveillance of union activities which clearly consti-tutes interference,restraint, and coercionwithSection 7 rights, thereby violatingSection 8(a) (1). I so find.Later in the day Burnett called Thompson out of the trailer where he was work-ing and advised that he did not want Thompson discussing the Union with him oranyone else in the plant, and that if Thompson persisted, Burnett would "buck" himin any way he could. General Counsel, in his complaint, alleges that the foregoingconstitutes promulgation of a rule by Respondent "prohibiting its employees fromengaging in solicitation in behalf of the Union at any time on Respondent's prem-ises."Such direction by Burnett to Thompson, coupled with an implied threat,clearly constitutes,in my opinion,restraint and coercion of Section 7 rights in viola-tion of Section 8 (a) (1) ; however,without more, I cannot equate this single conver-sation to creation of a pervasive no-solicitation rule applied to all employees.Accordingly, while I find the direction and threat implicit in the conversation to con-stitute a violation of Section 8(a)(1), I do not find that, thereby, Respondent pro-mulgated and enforced an illegal no-solicitation rule in the plant.On Thursday, July 29, Thompson commenced work as usual with his three-mancrew, finishing the inside of a trailer.His undenied testimony is that material wassomewhat short that day, and that they completed as much as they could, utilizingthe material they had, when they stopped for a Coca-Cola break.About this time,Leadman Beasley came by and criticized Thompson for allowing the whole crew totake a break at the same time. Thompson retorted that they had been doing it thatway since he had been there, and he did know that there was anything wrong withit.Beasley reported the incident to Foreman Turner.Later that day, Thompson, in a conversation with Leadman Burnett, near thetrailer, asked, "What is the matter with Beasley today?" Burnett replied nothing that17 Thompson explained that this conduct was prompted by advice from Union BusinessAgent Mathis to the effect that employees not admit engaging in union activities tosupervisionwithout awitness present.18 In this connection,some testimony and discussion appear on the record respecting thelack of testimony by the other persons who were assertedly present during the conversa-tion.Sikes has since been drafted into the armed services,and his whereabouts areunknown.Also, efforts to locate Quick and Morgan were without successAlthoughthere was some Intimationby Respondent's counsel that Morgan still worked for Respond-ent, neither party called him as a witnessWhile I generally do not regard such failureto call a witness (not an agent of either party) as bearing on credibility [Vol. II, WigmoreEvidence§§285, 288(3d ed.)],I believe that, under the particular circumstances here,Respondent's failure to call Morgan(who, as an employee,was available to it) lendscredence to Thompson.That is to say that if Thompson was fabricating the conversa-tion, be would have been more likely to assert that no one was present except he andBurnett, since,In that situation,itwould have been his word against Burnett's as to thecontents thereof.By naming three other participants to the conversation, Thompson was,of course,taking a much more substantial risk of possible refutation since he could nothave known definitely that neither would appear to testify. GREAT DANE TRAILERS, INC.545he knew about.Whereupon, Thompson responded that Beasley had "chewed [him]out because he stopped for a Coke break." Burnett advised that employees are notusually criticized for taking a Coke break but they are for stopping operations.Thompson, obviously irritated, advised Burnett that if Beasley did not like it, thelatter could kiss him in the posterior part of his anatomy and take the job and "jam"it.19Very shortly thereafter, Thompson was called to the personnel office.When hearrived, Personnel Director Eaton and Foreman Turner were there; within a fewminutes Leadman Beasley came in.According to Thompson, during the first fewminutes in the office, Turner was in conversation with Beasley, at which time Eatonasked Thompson if the latter knew anything about any union activity.Thompsondenied that he did.Eaton continued the discussion of unions in derogatory terms,mentioning the Boilermaker's strike and the fact that unions were, in general, not agood influence.29At that point Turner related to Eaton what had occurred with respect to Thomp-son and the latter's conversation with Beasley and later with Burnett, as set forthabove.Eaton asked Thompson if it were true, and Thompson answered by relatinghis version of the incident which, in substance, was an acknowledgment of the factsas related by Turner.Thompson was then advised that the Company could nottolerate an employee working for it with that type of attitude toward its supervisorsand he was, at that point, discharged.The record discloses that approximately 2 months prior to the discharge, Thomp-son received a written warning for having allowed faulty work to be done by per-sons under his direction in a trailer (see Respondent's Exhibit 1).At that time hewas demoted from an "A journeyman" to an "A assembler" with a reduction of wagerate from $2.40 to $2.03 per hour, and advised that he was not being terminated butwas being given an opportunity to do a better job.Thompson explained that thepractical effect of the asserted demotion was merely a cut in pay-that, in effect, hisduties on the job remained the same.Analysis and Concluding FindingsThe issue of discrimination in this case boils down to the question of whether ornot Lyons and Thompson were terminated because of their union activities, as con-tended by General Counsel, or "for cause" as claimed by the Respondent. In deter-mining this question, it is, of course, well established that the burden of proof isimposed upon and remains on the General Counsel to establish and sustain the alle-gations of his complaint by preponderance of the relevant evidence. In order toprovea prima faciecase, General Counsel must show that the alleged discriminateesengaged in activities protected by Section 7 of the Act, that the Respondent knewthey engaged in such conduct prior to discharge, and that they were terminated as aresult of having engaged in such activities.Oncea prima faciecase of discrimina-tion in violation of Section 8(a)(3) has been established, it becomes incumbentupon Respondent to come forward with evidence which would reasonably explain itsconduct, i.e., to show that its "true purpose" or "real motive" was economicallyrather than discriminatorily induced 21In this connection it should be pointed out that the mere existence of a justifiableground for dismissal is no defense if it is a pretext and not the moving cause.22Asthe Court of Appeals for the Seventh Circuit put it:Mere existence of valid grounds for discharge is no defense to charge that dis-charge was unlawful unless discharge was predicated solely on those grounds'The foregoing is based upon the testimony of Thompson and Burnett which, in essence,ismutuallycorroborative.'The foregoing finding is based upon Thompson's testimony which was undenied byEaton.I find the interrogation, under these circumstances, to constitute a violation ofSection 8(a) (1) of the ActNeither Turner nor Beasley were interrogated concerningthis particular aspect of the events in the personnel office21Radio Officers' Union (A. H. Bull Steamship Company) v. N L R B ,347 U S. 17,43-44;Local357,Teamsters (Loa Angeles-Seattle Motor Express) v. N.L.R.B.,365U.S. 667, 675.22 SeeN.L.R.B.v. SoloCup Company,237 F 2d 521, 525 (C A. 8) ;N.L.R.B. v. AssociatedNaval Architects, Inc.,355 F.2d 788 (C.A. 4).243-084-67-vol. 159-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDand not by desire to discourage union activity.N.L.R.B. v. Symons Manufac-turing Co.,328 F.2d 835(C.A. 7).23Since direct evidence of a purpose to violate the Act is rarely obtainable[HartsellMills Companyv.N.L.R.B.,111 F.2d 291,293 (C.A.4)] it devolves upon the trierof the facts to determine the "real reason" for the terminations from a considerationof all of the conflicting evidence in the record,and the reasonable inferences thatmay be drawn therefrom,all in the light of the foregoing legal principles.Applying suchprinciples to the facts in the instant matter, I find,based uponcredited testimony,that the General Counsel proveda prima faciecase with respectto both alleged discriminatees.Thus, the evidence shows that both Lyons andThompson engaged in activities on behalf of the Union by signing union cards,attending the union meeting, and soliciting other employees to membership in theorganization.That knowledge of such activities quickly came to the attention ofRespondent's supervisors is shown by the conversations between Lyons and Turnerand between Thompson and Burnett,all of which occurred prior to the terminations.Thus, I cannot accept Respondent's contention that it had no knowledge of the dis-criminatees'union activities prior to their discharges;indeed,were it necessary, Tur-ner, by his own testimony,conceded knowledge of Lyons' activities prior to the dis-charge, and it has been held that knowledge of a supervisor constitutes knowledge totheRespondent.24Accordingly,as above noted,I conclude that by dischargingLyons and Thompson so quickly after they engaged in activities protected by Section7,General Counsel has sustained his burden of provinga prima faciecase of dis-crimination.There remains the question of whether or not the countervailing evi-dence, tending to show that Respondent's real purpose in effecting the terminationswas prompted by the discriminatees'derelictions,constituted the compelling reasonsfor the discharges,and therefore was the preponderating factor.With respect to Lyons there is no question but that he was recognized by Respond-ent, prior to the incident giving rise to his termination,as a competent,skilledemployee.During his last tenure as an employee,hiswage rate had risen from a$1.52 to $2.40 per hour, and he had received three promotions.His last assignment,which occurred approximately 2 months before the dischaige,was at the Company's-not his volition,and was apparently in recognition of his skill as an employee,since it involved working on an admittedly complicated and difficult machine.Thus,conceding,as Lyons did,his dislike of operating the new machine under Lindner'sdirection and his(Lyons')failure to observe the faulty crossmembers on the occa-sion of his discharge,itwould not seem in accord with either commonsense or pru-dent business management for Respondent to rid itself of such a valued employeewere not other considerations present, particularly where it is shown that his workwas exemplary elsewhere in the plant.In this connection,I note that ForemanTurner still recognized Lyons' competency as an employee by directing him to returnto work in his (Turner's) department on the day of the discharge.But more impor-tantly, I view Respondent's failure to comply with its own rules as revealing its truemotive for the termination.Thus, Leadman Beasley testified that Respondent's dis-ciplinary procedures required that, with the exception of a new employee during thetrial period,regular employees be given a written reprimand or warning,like theone given Thompson,before being terminated.That is to say, that if an employeegottwowarnings for the same misfeasance or malfeasance during a 6-month period,"he could be discharged,"and that Beasley did not "know of a man being dischargedin our department without being given this reprimand or warning."Of course, itcould not be expected that this system would apply to such grave offenses as fightingon company property, stealing,and the like; however,Beasley had never known anemployee being discharged for errors in work without first getting a writtenreprimand.Lyons had received no such written warning for any infraction of rules or poorwork prior to his being summarily discharged,yet Respondent offered no reason fordeparting from its procedures in this respect.Accordingly,I find that the motivat-ing reason that it did so depart was because of its demonstrated union bias andhostility which impelled a desire to rid itself quickly of this leading union adherent.av See alsoN.L.R.B. v. Great Eastern Color Lithographic Corp.,309 F.2d 352 (C.A. 2)enfg. 133 NLRB 911 ;N.L.R.B. v. Longhorn Transfer Service, Inc.,346 F.2d 1003 (C.A. 5) ;N.L R B. v. Jamestown Sterling Corp.,211 F.2d 725 (C.A. 2).a' SeeThe Bama Company,145 NLRB 1141, 1152, and cases cited therein. GREAT DANE TRAILERS, INC.547Like the court inJamestown Sterling,I find that this was "part of a deliberate effortby the [Respondent] to scotch the lawful measures of the employees before theyhad progressed too far towards fruition." 25I therefore find and conclude that Respondent terminated Lyons in order to dis-courage membership in the Union in violation of Section 8(a)(3) and (1) of theAct 26Resolutionof the issue in Thompson's case is more difficult.While his wagerate,too, had risen during his tenure of employment from $1.52 to $2.03 per hour,the fact is that only 2 months prior to his discharge he received a disciplinary warn-ing and demotion.This, of course, occurred substantially before union activitybegan inthe plant.Thus, it may be said that at the time of the events leading upto his termination, Thompson was in a somewhat vulnerable position.The recordisnotaltogether clear as to the exact status of the circumstanceswhich led to the Thompson-Beasley incident during the morning of his discharge.That is to say, Thompson's position that he and his men took a Coke break onlyafterthey had reached a natural pause in production due to lack of sufficient mate-rials is undeniedon the record.Nevertheless, Beasley may well have validly andtruthfully felt that such a Coke break, indulged in by all of the crew at the sametime under the particular circumstances respecting production that day, was notwarranted.27In any event, we are not called upon to evaluate whether or notBeasley wasentirely justified in "chewing out" Thompson for taking the Coke break;rather the issue is whether Respondent's motivating reason for discharging Thomp-son was actuated by Thompson's subsequent outburst to Burnett respecting Beasley'scomments. It may well be that Thompson considered Beasley's remarks unjustifiedbased upon the circumstances as viewed in the light of past practices.However, hisremark to Burnett that if Beasley (his immediate supervisor) did not like his(Thompson's) conduct, he could take the job and "jam it," is clearly impudent andinsubordinate and certainly did not constitute a proper manner to resolve the griev-ance.I therefore find that there existed good cause for Respondent to dischargeThompson under the circumstances; the question remains whether or not such causewas the compellingreasonbehind the termination.I think that it was.Although suspicions are aroused because the circumstances,arose incontext of Respondent's antipathy toward the Union and the timing of thedischarge,it is elementalthat an employer is entitled to command the respect andsubmissionto direction of employees to its supervisors.Certainly chaos wouldresult if employees had the right to conduct themselves on the job according to theirown standardsof behavior rather than that of the Company.There are, of course,cases wherethe circumstances show a pattern of harassment and taunting of anemployee to the point where anexclamationof the nature described here can beexpected.Under thosecircumstances,where the employer seizes upon such excla-mationas a pretext to discriminate because of union activities, the trier of the factis clearly justified in finding that the asserted explanation was not the real reason forthe employer's conduct 28However, in my opinion, the record in the instant casedoesnot justify such a finding.Here there was no series or pattern of clearlyunjustifiable admonitions or corrections imposed upon the employee by supervision,but only one incident, the legitimacy of which is ambiguous on this record.More-over, Thompson impressedme as beinga rather glib and outspoken person whomay, indeed, have been taunting the employer to commit some action, having beenimbued, perhaps, with the notion that his involvement in union activities placed himbeyond the reach of appropriate discipline. In this correction, I note that, at theexitinterview, Thompson did not attemptto minimizethe import of his conduct, orapologizefor it, or otherwise contend that his statement should be considered in otherthana serious vein.It is, of course, well established that involvement in Section 7 conduct does notimmunizean employee from appropriate discipline.(Metals Engineering Corpora-tion,148 NLRB 88.) As in the cited case, it was the employee-and not Respond-ent-who by his deliberate choice oflanguage turnedthe admonition incident into25N.L.R.B. v. Jamestown Sterling Corp., supra,726.°N.L.R.B. v. Texas Bolt Company,313 F.2d 761,763 (C.A. 5) ;N.L.R.B. v.WTVJ,Inc.,268 F.2d 346, 347-348(C.A. 5).2YNeither of Thompson's helpers was called as a witness by either party.'See e.g.Leggett's Department Store of Princeton,West Virginia,Inc.,137 NLRB 403,416, and cases cited therein. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDa cause celebre and a challenge to management's authority. "As a result he createda situation where Respondent either had to discipline him or in effect acquiesce inhis insubordination . . . ."Id.at page 89).Accordingly, I find that Respondentterminated Thompson because of his insubordination and not because of his unionactivities.I shall therefore recommend that the complaint be dismissed as to him.II.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section I, above, occurring in con-nection with the business operations of the Respondent hereinabove described, havea close, intimate, and substantial relation to trade; traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.III.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent discriminated against James H. Lyons, by dis-charging him on July 28, 1965, I shall recommend that Respondent be ordered tooffer him immediate and full reinstatement to his former or substantial position,without prejudice to his seniority or other rights and privileges, and make him wholefor any loss of earnings he may have suffered by reason of the discriminationagainst him, by payment to him of a sum of money equal to the amount he nor-mally would have earned from the date of the discrimination to the date of theoffer of reinstatement, less his net earnings, to which shall be added interest at therate of 6 percent per annum in the manner established by the Board in the F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,136 NLRB716, cases.It having been found that Respondent discriminated against an employee for exer-cising his rights protected by the Act, and otherwise invaded those rights, I am ofthe opinion that there exists the danger of commission of further unfair labor prac-tices by the Respondent, and I shall accordingly recommend a broad provision thatthe Respondent cease and desist from in any manner infringing upon rights guaran-teed employees in Section 7 of the Act 29On the basis of the foregoing findings and the entire record, I hereby make thefollowing:CONCLUSIONS OF LAW1.Great Dane Trailers, Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Truck Drivers and Helpers Local Union No. 728, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By coercively interrogating employees concerning their union membershipand activities; by threatening employees that Respondent would close its plantshould the employees select the Union to represent them as collective-bargainingrepresentative; by warning its employees not to engage in solicitation on behalfof the Union at any time *on Respondent's premises; and by creating an impressionof surveillance of employees' union activities, Respondent interfered with, restrained,and coerced the employees in the exercise of rights under Section 7 of the Actthereby violating Section 8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure of employment of JamesH. Lyons, thereby discouraging membership in the Union, Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (3)and (1) of the Act.v In this connection, I have considered that the Board has previously foundthis Re-spondent to have committed unfair labor practices inGreat Dane Trailers, Inc,150NLRB 438. GREAT DANE TRAILERS, INC.5495.The above-described unfair labor practices are unfair labor practices withinthemeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions, and upon the entirerecord, I recommend that Great Dane Trailers, Inc., Savannah, Georgia, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning their union sympathies, mem-bership, and activities.(b) Threatening employees with closing the plant, or with other economicreprisals, should they select the Union as their representative for collective bargain-ing, or otherwise engage in activities on behalf of the Union.(c)Creating an impression of surveillance of employees' union activities.(d)Discouraging membership in and activity on behalf of Truck Drivers andHelpers Local Union No. 728, or any other labor organization, by dischargingemployees or by discriminating against them in any other manner.(e) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form, join, or assist TruckDrivers and Helpers Local Union No. 728, or any other labor organization, to bar-gain collectively through representatives of their own choosing, or to engage inother concerted activity for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activity.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Offer James H. Lyons immediate and full reinstatement to his former orequivalent position, without prejudice to his seniority or other rights and privileges,and make him whole for any loss of pay he may have suffered as a result of thediscrimination against him, in the manner set forth in the section above entitled"The Remedy."Notify the said Lyons if he is presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with,the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant and necessaryto analyze the amount of backpay due James H. Lyons under the terms of thisRecommended Order.(c) Post at its Savannah, Georgia, plant, copies of the attached notice marked"Appendix." 30Copies of said notice, to be furnished by the Regional Director forRegion 10, shall, after having been duly signed by Respondent's authorized repre-sentative, be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for Region 10, in writing, within 20 daysfrom the date of this Decision, what steps Respondent has taken to complyherewith."IT IS FURTHER RECOMMENDED that the complaint be dismissed in all other respects.'*In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of thewords, "a Decree of the United States Court of Appeals, Enforcing an Order" for thewords "a Decision and Order."31 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 10, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith." 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate employees concerning their member-ship in and activities on behalf of Truck Drivers and Helpers Local Union No.728, or any other labororganization.WE WILL NOT threaten our employees that the plant will close should theyengage inactivities on behalf of labor organization.WE WILL NOT warn our employees that they cannot discuss union mattersor solicit on behalf of a labor organization at any time on the Company'sproperty.WE WILL NOT discharge or otherwise discriminate against employees becauseof their membership in or activity on behalf of Truck Drivers and HelpersLocal Union No. 728, or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights of self-organization, to form, join, orassistTruck Drivers and Helpers Local No. 728, or any other organization, tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective-bargaining or othermutual aid or protection, or to refrain from any and all such activities.WE WILL offer James H. Lyons immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and will make him whole for any loss he mayhave suffered by reason of the discrimination against him.All our employees are free to become or remain, or to refrain from becomingor remaining, members of the above-named or any other labor organization.GREAT DANE TRAILERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify James H. Lyons if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliancewith itsprovisions, they may communicate directly with the Board's Regional Office, 528Peachtree-SeventhBuilding,50 Seventh Street NE., Atlanta, Georgia 30323,Telephone 526-5741.Lathers Local Union No. 252,AFL-CIO;and Electric WorkersLocal Union No.477, AFL-CIO (I.C. Minium)andInterstateEmployers Association;and I. C. MiniumElectricalWorkers Local Union No. 477,AFL-CIOandElectricAir Conditioning Company.Cases 31-CC-11 (formerly Case21-CC-826) and 12 (formerly Case 01-CC-836). June 16, 1966DECISION AND ORDEROn December 15, 1965, Trial Examiner Howard Myers issued hisDecision in the above-entitled proceeding, finding that Respondentshad engaged in and were engaging in certain unfair labor practices159 NLRB No. 42.